Citation Nr: 0920549	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's application for service connection for 
the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A now final claim, filed by the appellant, denying service 
connection for the Veteran's cause of death was issued in 
December 1989.  In December 2007, the appellant filed a claim 
for dependency indemnity compensation benefits under 
38 U.S.C.A. § 1318, and an application to reopen the 
Veteran's service connection claim for cause of death; 
however, the December 2007 VCAA letter provided to the 
appellant was deficient as it related to the latter claim.  
This VCAA letter failed to inform the appellant of the 
definition of new and material evidence and the reasons her 
claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Additionally, it failed to inform her what 
disabilities the Veteran was service connected for at the 
time of his death and explain what evidence and information 
is required to substantiate a cause of death claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The letter provided an adequate 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition.  The Board acknowledges that 
such information may be gleaned from the rating actions and 
statements of the case; however, Courts have found that it is 
error for the Board to rely on various post-decisional 
documents to conclude adequate 38 U.S.C.A. § 5103(a) notice 
has been provided to the appellant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should send the appellant 
a duty-to-assist notice regarding her 
application to reopen the Veteran's 
service connection claim for cause of 
death.  The notice letter must inform the 
appellant of the definition of new and 
material evidence, indicate what basis 
was deficient in the previous denial of 
the claim, describe the elements 
necessary to establish service connection 
for the Veteran's cause of death, explain 
the division of responsibilities in 
obtaining evidence related to her claim, 
and fully comply with the requirements 
outlined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  After giving the appellant an 
appropriate amount of time to reply, the 
AMC/RO should evaluate any additional 
evidence submitted by the appellant and 
undertake any necessary development.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



